Citation Nr: 1701364	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1. Entitlement to recognition of J.S. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

2. Entitlement to recognition of K.S. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1972 to February 1978 with additional National Guard Service.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2013 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board Hearing at his local RO. However, the Veteran failed to appear for his hearing scheduled in October 2016 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The weight of the probative evidence is against a finding that either J.S. or K.S., both sons of the Veteran, was permanently incapable of self-support by reason of mental or physical defect as of his eighteenth birthday.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's sons, J.S. and K.S., as helpless children on the basis of permanent incapacity for self-support prior to attaining the age of eighteen, have not been met. 38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.159, 3.356.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In this regard, the Veteran was issued appropriate notice. As to the duty to assist, the Board finds that all relevant, identified records have been obtained.

The Veteran contends that his sons, J.S. and K.S., are entitled to recognition as his helpless children on the basis of permanent incapacity for self-support prior to attaining age 18. 

The term "child," in pertinent part, is an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of mental or physical defect. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57, 3.356(a). Incapacity for self-support does not exist when the child by his own efforts is provided with sufficient income for his support. 38 C.F.R. § 3.356(b)(1). 

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects. The rating criteria applicable to disabled service members are not controlling. The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356.

The principal factors for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993). In other words, for purposes of initially establishing helpless child status, the appellant's condition subsequent to his or her 18th birthday is generally not for consideration. If the individual in question is shown to be capable of self-support at 18, VA is required to proceed no further. Id. However, if a finding is made that an individual was permanently incapable of self-support as of his or her 18th birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the facts in this case, the evidence of record shows that J.S. was born in December 1992 and attained 18 years of age in December 2010. Upon review of the record, the evidence does not demonstrate that J.S. was permanently incapable of self-support by December 2010, when he reached the age of 18. The Veteran submitted a March 1998 report from a School District. This report stated that J.S. was diagnosed with moderate phonological delay and significantly depressed receptive and expressive vocabulary skills for his age and testing demonstrated that he exhibited a limited attention span. The Veteran also submitted a partial February 2011 report from another school District. Only two of the three pages of this report have been provided to VA, despite this deficiency being pointed out in the February 2012 rating decision. This report does not address J.S.'s condition as of his eighteenth birthday. Additionally, this report shows that J.S. was evaluated under the autism spectrum of disorders and experiences significant challenges in academics. It states that as J.S. transitions from high school "he will be expected to be more independent in his work and asked to handle more abstract information." This does not demonstrated that J.S. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18. Thus, upon review of this evidence, the Board finds that the weight of the evidence of record is against a finding that J.S. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18. 

With respect to K.S., the evidence of record shows that K.S. was born in February 1989 and attained 18 years of age in February 2007. Upon review of the record, the evidence does not demonstrate that K.S. was permanently incapable of self-support by February 2007, before reaching the age of 18. The only evidence the Veteran has submitted regarding K.S. is a three sentence statement from Dr. H.E.W. Dr. H.E.W.'s statement, in its entirety is "Mr. [K.S.] is in treatment with me for Bipolar Disorder, and has been since 26 January 2011. His disorder started at 17 years old, and he was hospitalized at 18 years old. He will be on medications for life and should be considered a permanently incapacitated disabled child." Dr. H.E.W. did not have any direct knowledge of K.S.'s condition before he reached the age of eighteen. The origin of Dr. H.E.W.'s knowledge of K.S.'s medical history is unclear. All that Dr. H.E.W. said about the K.S.'s condition prior to his eighteenth birthday is that K.S.'s disorder started at 17 years old. This does not demonstrated that K.S. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18. Thus, upon review of this evidence, the Board finds that the weight of the evidence of record is against a finding that K.S. became permanently incapable of self-support by reason of mental or physical defect before reaching the age of 18. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Recognition of J.S. as a helpless child of the Veteran based on a permanent incapacity for self-support before attaining 18 years of age is denied.

Recognition of K.S. as a helpless child of the Veteran based on a permanent incapacity for self-support before attaining 18 years of age is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has two DD Form 214s in his claims file, indicating he had active duty military service at least from December 1972 to February 1975 and from February 1975 to February 1978. However, his claims file also shows that he at least had service in the National Guard from 1972 to 2001.

The Veteran's service treatment records (STRs) show hypertensive blood pressure readings in February 1986 and September 1990.

The lack of clarity in the Veteran's military service dates and the fact that he was had hypertensive blood pressure readings in periodic physicals necessitates clarification of his periods of qualifying service.

Further, although VA has provided a VA examination in which an examiner provided an opinion regarding direct service connection, this examiner did not address secondary service connection.  Upon remand, VA should provide an opinion in which an examiner addresses these theories of causation.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Confirm the circumstances of the Veteran's active military service, including verifying his dates of service. Request that the Veteran identify, with as much specificity as possible, each unit to which he was assigned and the dates of those assignments. Determine whether that service was active duty (AD), active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving in the Reserves or National Guard, and, to the extent feasible, provide the dates for each period of service. After receiving that information, the AOJ must attempt to obtain his Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like. The appropriate agency must be contacted to obtain these additional records. All attempts to obtain this information, and all responses received, must be documented in the claims file. 

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's hypertension is secondary to the service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

Is it at least as likely as not that currently diagnosed hypertension is caused or aggravated by the Veteran's service-connected PTSD?

The rationale for all opinions offered should be provided. 

3. Then, after completing any other necessary development, readjudicate this claim in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


